NO. 07-08-0174-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 29, 2008

______________________________


JAY GID BRYAN, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

NO. B 14776-0301; HON. ED SELF, PRESIDING

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER OF ABATEMENT
Â Â Â Â Â Â Â Â Â Â Jay Gid Bryan filed a notice of appeal from the trial courtâs judgment adjudicating
him guilty of endangering a child,
 revoking his community supervision and sentencing him
to two years confinement in the State Jail Division of the Texas Department of Criminal
Justice.  The reporterâs record and clerkâs record have been filed.  Appellantâs brief was
due to be filed on June 20, 2008, but has not yet been filed.  By letter dated July 3, this
Court notified appellantâs retained attorney of the failure and also explained that if no
response was received by July 14, the appeal would be abated pursuant to Rule 38.8(b)
of the Texas Rules of Appellate Procedure.  On July 8, we received a document wherein
counsel explained he was never retained or appointed to represent appellant on appeal. 
On August 19, we abated this appeal to the trial court and ordered the trial court to utilize
whatever means necessary to determine: (1)  whether appellant truly desires to prosecute
the appeal; and (2) whether appellant is indigent and entitled to appointed counsel.
Â Â Â Â Â Â Â Â Â Â The trial court conducted a hearing on September 5, 2008, and issued the following
findings:  (1) a representative of appellantâs bondsman appeared, asking that a warrant be
issued for appellant because he had failed to comply with the conditions of his contract;
appellantâs bond was reset and a warrant was issued for appellantâs arrest; (2) appellantâs 
case was first called at 1:00 p.m. and appellant failed to appear; (3) appellantâs case was
called again at 1:04 p.m. and 2:10 p.m. and each time, no one responded; (4) appellant
is a fugitive; (5) the trial court is unable to determine if appellant truly desires to prosecute
the appeal; and (6) the trial court is unable to determine if appellant is indigent.
Â Â Â Â Â Â Â Â Â Â Accordingly, the appeal is abated pending further order of the Court.
Â Â Â Â Â Â Â Â Â Â It is so ordered. 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Per Curiam
Â 
Do not publish.

ked="false" Priority="30" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="Intense Quote"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







                               NO. 07-10-0038-CV
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IN
THE COURT OF APPEALS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FOR
THE SEVENTH DISTRICT OF TEXAS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AT
AMARILLO
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PANEL
D
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  APRIL
12, 2010
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ROBERT
DAVID JACKSON,
Â 
Appellant
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  V.
Â 
JESSICA LEA GRAY,
Â 
Appellee
______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FROM
THE 46th DISTRICT COURT OF WILBARGER COUNTY;
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NO.
25,112; HON. DAN MIKE BIRD, PRESIDING
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  MEMORANDUM
OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.




Robert David Jackson perfected this
appeal on January 25, 2010.Â  The
appellate record was due on or about March 12, 2010.Â  Both the district clerk and court reporter
have filed motions to extend the time to file their records because appellant
apparently failed to pay or make arrangements to pay for them, as required by
Texas Rules of Appellate Procedure 35.3(a)(1)(2) and 35.3(b)(3).Â  By letter dated March 29, 2010, we directed appellant
to certify to this court, by April 8, 2010, that he had complied with rule of
procedure 35.3(a)(1)(2) and 35.3(b)(3).Â  So too was he informed that failure to meet
that deadline would result in the dismissal of his appeal.Â  To date, this court has not received either the clerk=s record, the reporter=s record, or notification that the
records have been paid for or that arrangements have been made for
payment.Â  Nor has this court received any
request to postpone the dismissal date.Â 
Consequently, we dismiss the appeal for want of prosecution.Â  
Â 
Per Curiam